tcmemo_2009_301 united_states tax_court william ray cessna petitioner v commissioner of internal revenue respondent docket no 30707-08l filed date william ray cessna pro_se jeremy l mcpherson for respondent memorandum opinion gerber judge respondent moved for summary_judgment in this section collection proceeding involving the filing of a notice_of_federal_tax_lien nftl petitioner objected 1all section references are to the internal_revenue_code in effect for the period under consideration rule references are to the this court’s rules_of_practice and procedure alleging among other things that the assessment_period had expired at the time of the issuance of the notice_of_deficiency and that this matter was not ripe for summary_judgment because there was a dispute about material facts the issues we consider are whether this matter is ripe for summary_judgment whether petitioner may contest the underlying tax_liability whether the period for assessment had expired at the time of the issuance of the notice_of_deficiency and whether respondent may proceed with collection background during petitioner’s wife janice r cessna deceased on date won the california state lottery under which she was entitled to annual payments on date petitioner and his wife entered into a lottery prize assignment agreement which was approved by the california superior court on date under the agreement woodburn sterling capital llc woodburn was to pay petitioner and his wife dollar_figure in exchange for their assignment to woodburn of their rights to eight annual lottery payments on their joint form_1040 u s individual_income_tax_return filed date petitioner and his wife reported the dollar_figure payment from woodburn as long-term_capital_gain the address shown on petitioner and his wife’s return was p o box mcarthur california in a notice_of_deficiency issued and mailed on date to petitioner and his wife at that address respondent determined that the dollar_figure was ordinary_income and that petitioner and his wife therefore had a dollar_figure income_tax deficiency for on date petitioner and his wife petitioned this court in docket no on date respondent’s and petitioner and his wife’s executed stipulation to be bound was filed in that stipulation the parties agreed to be bound by the outcome of two test cases in addition petitioner and his wife agreed to the assessment of the income_tax deficiency after the issuance of an opinion unfavorable to petitioner and his wife and before any appeal of this court’s opinion in the test cases on date this court issued in the test cases an opinion favorable to respondent see womack v commissioner tcmemo_2006_240 the decision was appealed and was affirmed by the court_of_appeals for the eleventh circuit see 510_f3d_1295 11th cir on date respondent in accord with the agreement to be bound assessed a dollar_figure income_tax deficiency against petitioner and his wife with respect to petitioner and his wife’s deficiency proceeding at docket no no decision had been entered by this court respondent moved for entry of decision and this court entered a decision on date on date respondent issued an nftl for the tax_year and on date respondent sent petitioner and his wife a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 in response on date petitioner submitted a form request for a collection_due_process or equivalent_hearing on that form petitioner requested a hearing with respect to the lien filing he also checked the box which indicated that his spouse was alone responsible for the tax_liability innocent spouse relief but he did not attach a form_8857 request for innocent spouse relief as required on the form petitioner did not suggest any collection alternatives such as an offer-in- compromise finally petitioner contended that the nftl was in violation of sec_6501 ie that the period for assessment had expired before respondent assessed the deficiency in correspondence exchanged during the administrative hearing process petitioner asked that any documents be sent to him at p o box mcarthur ca in all of his correspondence with respondent’s personnel petitioner raised only the sec_6501 issue and he specifically indicated in a letter dated date that he did not wish to pursue collection alternatives in a date letter respondent’s settlement officer advised petitioner that he was not entitled to challenge the underlying tax_liability because he had received a notice_of_deficiency and pursued the opportunity to contest it in the tax_court the settlement officer also explained that the period for assessment had automatically been extended under sec_6503 during the pendency of the deficiency proceeding in the tax_court along with that same letter petitioner was provided a form_4340 certificate of assessments payments and other specified matters reflecting all account activity for petitioner’s tax_year in response to the date letter petitioner in an date letter alleged that no notice_of_deficiency was ever sent to mr cessna he also reiterated his claim that the assessment_period had expired before assessment although petitioner had requested a face-to-face meeting with the settlement officer a telephone conference was held on date during which the focus of the conversation was the notice_of_deficiency and petitioner’s claim that the assessment was untimely ultimately on date respondent issued a notice_of_determination sustaining the collection activity of the filing of an nftl with respect to petitioner’s tax_liability petitioner appealed respondent’s determination to this court in his petition he alleged that the period for assessment had expired under sec_6501 because the notice_of_deficiency was sent to his former accountant and not to petitioner or his wife on the basis of the alleged failure to send a notice_of_deficiency to petitioner or his wife petitioner contends that the administrative process for his collection case was flawed and that the period for assessment had expired before the date of assessment petitioner did not allege entitlement to a collection alternative or to any other relief such as under sec_6015 innocent spouse respondent filed a motion for summary_judgment contending essentially that petitioner is not entitled to question the underlying merits of his tax_liability the period for assessment had not expired before the assessment of the deficiency petitioner has not requested any relief upon which respondent could act and the settlement officer had complied with all administrative requirements petitioner opposed the granting of summary_judgment contending essentially that there is a genuine issue of material fact respondent’s personnel did not comply with administrative requirements and the assessment was made beyond the 3-year period summary_judgment discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to a legal issue if there is no genuine issue as to any material fact and a decision may be rendered as a matter of law rule a and b 119_tc_252 98_tc_518 affd 17_f3d_965 7th cir petitioner contends that the stipulation to be bound by the outcome of the test cases entered into in the deficiency case does not limit petitioner’s right or opportunity to have a hearing under sec_6320 and does not limit petitioner’s right to question whether the period for assessment had expired when respondent assessed the tax_liability as to that contention petitioner has mistaken a legal question for a question of fact the stipulation to be bound is included in the materials before the parties and the court and there is no ambiguity in its content petitioner’s rights to a hearing and to question the assessment_period are governed by applicable law petitioner contends that the notice_of_deficiency was not sent to him and his wife but instead was sent to his accountant it is upon that basis that petitioner argues that the period for assessment had expired this question can be addressed by reference to the documents presented to the court petitioner and respondent presented the same documents addressing the question of the notice_of_deficiency and its mailing both parties interpret those documents the same way accordingly there is no genuine issue of material fact that additional evidence would resolve under those circumstances the facts of the controversy between the parties are established and this matter is ripe for summary_judgment period for assessment sec_6501 provides the general_rule that the commissioner must assess within years after the return was filed petitioner and his wife’s joint_return was filed date the income_tax deficiency was assessed on date more than years from the filing of the return within the 3-year period on date respondent mailed a notice_of_deficiency to petitioner and his wife and on date they filed a petition with this court sec_6503 provides that the period for assessment shall be suspended for the period the secretary is prohibited from making the assessment or among other reasons until the decision of the tax_court becomes final and for days thereafter as previously noted a decision was entered in the deficiency case docket no on date because respondent issued a notice_of_deficiency and petitioner filed a petition with this court before the expiration of the normal 3-year period for assessment the period was suspended at the time of the assessment during this court’s decision had not become final and accordingly the period remained suspended and the assessment was timely petitioner also contends that he did not receive a notice_of_deficiency assuming arguendo that petitioner did not receive the notice_of_deficiency that fact is rendered irrelevant because a petition was timely filed and petitioner had the opportunity to contest respondent’s determination for purposes of the suspension of the assessment_period it would suffice that respondent mailed a notice to petitioner and or that a proceeding was commenced receipt of the notice is not required to stay or suspend the assessment_period whether petitioner may contest the underlying liability we agree with respondent that petitioner is precluded from contesting the underlying deficiency that is so because petitioner already had the opportunity to contest the underlying income_tax deficiency in this court see sec_6330 2petitioner alleges that the notice was sent to his former accountant instead of him documentation clearly reflects that a notice_of_deficiency was timely mailed to petitioner at the address shown on his tax_return which is the same address that petitioner used in the administrative_proceeding that preceded this case it is possible that a copy or duplicate of the notice was also sent to petitioner’s representative but that fact does not in these circumstances change the outcome the administrative_proceeding petitioner has questioned the administrative_proceeding to the extent that he did not have a face-to-face hearing and he has also made the blanket allegation that respondent’s settlement officer did not comply with the statutory requirements if the taxpayer requests a sec_6330 hearing an officer in the irs’ appeals_office with no prior involvement in the case is to conduct the hearing sec_6330 at the hearing the officer is to verify that the requirements of any applicable law or administrative procedure have been met sec_6330 the taxpayer may raise any issue relevant to the collection action sec_6330 the taxpayer may also challenge the existence or amount of the underlying tax_liability if he did not receive a statutory_notice_of_deficiency or did not otherwise have an opportunity to dispute that liability sec_6330 122_tc_1 petitioner received a notice_of_deficiency and proceeded to this court the underlying liability which is the subject of the collection action is the one adjudicated in this court accordingly petitioner was not entitled to question the underlying liability and we review respondent’s actions under an abuse_of_discretion standard see 114_tc_604 114_tc_176 after the hearing the officer must determine whether and how to proceed with collection and shall consider the administrative and procedural verification relevant issues raised by the taxpayer where permitted challenges to the underlying tax_liability and whether any proposed collection action properly balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concern that the collection action be no more intrusive than necessary sec_6330 there was substantial correspondence between petitioner and respondent’s personnel in that correspondence and in petitioner’s request for a hearing he mainly raised the question of whether the period for assessment had expired before respondent assessed the deficiency respondent’s personnel explained in a similar manner as we have in this opinion that the assessment_period remained open at the time of the assessment petitioner did check the box indicating that he was seeking innocent spouse relief but he did not follow up on that request or even mention it in any correspondence or during the telephone conference afforded to him he did not raise or further pursue that issue during the administrative_proceeding or with this court the record reveals that respondent’s settlement officer did comply with the requirements of sec_6330 petitioner did not request collection alternatives nor did he indicate the he had any documentation other than what he proffered with his correspondence and his filings with this court petitioner agreed to and participated in a telephone hearing the absence of a face-to-face hearing was of no significance in this setting in sum the settlement officer addressed each and every argument raised and pursued by petitioner under these circumstances there was no abuse_of_discretion and respondent is entitled to proceed with collection to reflect the foregoing an appropriate order and decision will be entered
